                                                                        Kent A. Yalowitz
                                                                        +1 212.836.8344 Direct
                                                                        Kent.Yalowitz@arnoldporter.com


                                                       August 13, 2021
    BY ECF

    Hon. Debra Freeman
    United States District Court
     for the Southern District of New York
    500 Pearl Street
    New York, New York 10007-1312

             Re:     Shatsky et al. v. Palestine Liberation Organization et al.,
                     18 Civ. 12355 (MKV) (DF)
    Dear Judge Freeman:

            This firm is an intervenor in the above-referenced case for purposes of certain discovery
    issues pursuant to the Court’s Memo Endorsement Order (July 2, 2021) [ECF 95].
            We write to seek the Court’s assistance with a dispute arising out of defendants’ invocation
    of “functional immunity” in connection with deposition testimony.1 In particular, defendants argue
    that their “functional immunity” requires the Court to maintain certain deposition transcripts as
    confidential almost in their entirety. We disagree and seek the Court’s ruling on this issue.
                                                    Background
           We represent the plaintiffs in Sokolow v. Palestine Liberation Organization, No. 04 Civ.
    394 (GBD). At issue in that case (as here) is whether defendants have consented to jurisdiction
    pursuant 18 U.S.C. § 2334(e). That case is currently on remand from the Second Circuit, following
    a remand to the Second Circuit from the Supreme Court.
            On July 2, 2021, this Court granted our motion to intervene and modify the existing pro-
    tective order to allow Arnold & Porter to access and use in Sokolow the confidential jurisdictional
    discovery materials produced in this case. Memo Endorsement Granting Unopposed Letter Motion
    for Permissive Intervention (July 2, 2021) [ECF 95].
             On August 6, 2021, we obtained access to certain deposition transcripts and documents

    1
     We understand Judge Vyskocil’s Order of Reference (June 29, 2021) [ECF 93], as clarified by
    Your Honor on July 27, 2021, to encompass this issue. The transcript of the parties’ call with Your
    Honor reads, in part:
           How are you doing with the functional immunity question? I wanted to circle back
           with you on it. I did talk to Judge Vyskocil, and she did indicate to me that if you
           make your record, if things come up at a deposition and they eventually need a
           ruling, she would like me to address that following the depositions based on what-
           ever record you make.
             And so I may need briefing from you on that subject if you want run into problems
             with it, but I wanted to know how you were doing.
Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
Hon. Debra Freeman
August 13, 2021
Page 2

that were designated “confidential” in their entirety by defendants.2 The testimony and documents
at issue concern the following topics:
           1. Defendants’ press interviews given in the United States.
           2. Defendants’ maintenance of their public social media accounts in the United States,
              including the purposes of such accounts.
           3. Defendants’ meetings in the United States with individuals and organizations who
              had no formal connection to the United Nations (such as students and community
              groups), including the purposes of such meetings.
        On August 9, 2021, we objected to defendants’ designations of confidentiality. We ex-
changed detailed email correspondence with defendants, and we met and conferred with them by
telephone for approximately 45 minutes on August 11, 2021. Defendants maintain that their “func-
tional immunity” requires the Court to maintain the deposition transcripts as confidential. Despite
good-faith efforts, we have been unable to resolve the dispute.
       Having failed to reach agreement, we address the dispute to this Court in accordance with
Local Civil Rule 37.2, Judge Vyskocil’s Order of Reference to Your Honor [ECF 93], Rule I.C of
Your Honor’s Individual Practices, and Paragraph 14 of the Stipulation and Order Concerning
Production of Confidential Documents and Information (Mar. 11, 2021) [ECF 64], which provides:
       Any Party who objects to any designation of confidentiality may at any time before
       the trial of this Action serve upon counsel for the Designating Party or person a
       written notice stating the grounds of the objection. If the Parties cannot reach agree-
       ment promptly, counsel for all affected Parties will address their dispute to this
       Court in accordance with Rule 3.D of this Court’s Individual Practices.[3] In con-
       nection with any such application to the Court under this paragraph, the burden of
       proving that Discovery Material should be treated as Confidential Material shall
       rest with the Designating Party asserting confidentiality.
                                         Legal Standard
       Rule 26(c) authorizes the Court to maintain the confidentiality of discovery materials, in-
cluding deposition transcripts, only upon a showing of good cause. See Fed. R. Civ. P. 26(c)(1).


2
  At issue are the following materials:
    1. Deposition of Feda Abdelhady-Nasser pp. 1-4, 58-128, 189-191 (Ex. 1 hereto).
    2. Deposition of Nadia Ghannam pp. 1-4, 39-41, 144-201 (Ex. 2 hereto).
    3. Deposition of Riyad Mansour pp. 1-14, 44-77, 86-120, 177-82 (Ex. 3 hereto).
    4. Abdelhady-Nasser Deposition Exhibits 4-6 (Exs. 4-6 hereto).
    5. Mansour Deposition Exhibits 3-4 (Exs. 7-8 hereto).
3
  We understand Judge Vyskocil’s Order of Reference to encompass the “functional immunity”
issue and thus supersede this provision of the protective order. See supra n.1
Hon. Debra Freeman
August 13, 2021
Page 3

The burden of establishing good cause lies with the party seeking to prevent the disclosure. See
Gambale v. Deutsche Bank AG, 377 F.3d 133, 139 (2d Cir. 2004). “To establish good cause for a
protective order under Rule 26(c), the courts have insisted on a particular and specific demonstra-
tion of fact, as distinguished from stereotyped and conclusory statements.” Gulf Oil Co. v. Bernard,
452 U.S. 89, 102 n.16 (1981) (cleaned up); In re Parmalat Sec. Litig., 258 F.R.D. 236, 244
(S.D.N.Y. 2009) (requiring “a particular and specific demonstration of fact showing that disclo-
sure would result in an injury sufficiently serious to warrant protection; broad allegations of harm
unsubstantiated by specific examples or articulated reasoning fail to satisfy the test”).
                                            Discussion
        Defendants argue that the discovery materials must remain confidential because they enjoy
“functional immunity” arising from the UN-related treaties. Their functional-immunity argument
is both irrelevant and incorrect.
         1. Defendants’ claim of “functional immunity” is irrelevant because defendants do not seek
immunity here, but confidentiality. “Confidentiality” is the “state of having the dissemination of
certain information restricted.” Black’s Law Dictionary, Confidentiality (11th ed. 2019). Immun-
ity, in contrast, “shields a defendant from suit,” Walczyk v. Rio, 496 F.3d 139, 153 (2d Cir. 2007),
and protects certain individuals “from compelled testimony,” Wultz v. Bank of China, 32 F. Supp.
3d 486, 493 (S.D.N.Y. 2014); In re Terrorist Attacks, No. 03-MDL-1570 (GBD) (SN), 2020 WL
8611024, at *8 (S.D.N.Y. Aug. 27, 2020) (“immunity” is an exemption “from giving testimony”).
As defendants have already provided the testimony at issue, it is confidentiality they seek, not
immunity. And there is no principle that testimony must be treated as confidential merely because
it concerns a topic about which the testifier might have elected to attempt to claim immunity.
        To the contrary, courts do not allow litigants to enjoy confidentiality without “a particular
and specific demonstration of fact, as distinguished from stereotyped and conclusory statements.”
Gulf Oil Co., 452 U.S. at 102 n.16. Indeed, when foreign governments have made blanket demands
of privilege, like those made by defendants here, they have been rejected: “no American privilege
exists protecting ‘sensitive’ documents in general without a more particularized showing [by a
foreign government] as to the reason for their sensitivity.” Ghana Supply Comm’n v. New England
Power Co., 83 F.R.D. 586, 590 (D. Mass. 1979). In the context presented here, courts have insisted
that foreign governments show that non-disclosure is necessary “to protect important military se-
crets, extremely sensitive foreign policy questions, and other national-security related issues” such
as “intelligence collection systems.” Compagnie Francaise d’Assurance Pour le Com. Exterieur
v. Phillips Petroleum Co., 105 F.R.D. 16, 25 (S.D.N.Y. 1984) (citations omitted).
        The testimony at issue here does not involve such matters. It indicates that defendants en-
gaged in public relations activities while physically in the United States,4 with a purpose to “raise
public awareness” and “bring attention” to issues of interest to defendants.5 It shows that defend-
ants held approximately 50 in-person or virtual meetings with persons who had no formal

4
    Ghannam Dep. 144-45, 154-55 (Ex. 2 hereto).
5
    Ghannam Dep. 166, 168, 169-70, 175, 178, 181, 182, 183-84, 189, 190, 195, 201 (Ex. 2 hereto).
Hon. Debra Freeman
August 13, 2021
Page 4

connection to the United Nations.6 And it shows that one purpose of these public appearances was
to “advocate for the Palestinian cause.”7
        Many such meetings involved speaking to students or community groups.8 For example,
Dr. Riyad Mansour, defendants’ Permanent Observer to the UN, attended (via Zoom) a meeting
of the Beit Sahour USA Convention in November 2020.9 Dr. Mansour appeared in his official
capacity.10 In his comments, he commended “movements and organizations and solidarity com-
mittees” at “American universities,” who are “supporting justice for the Palestinian people and
lobbying the government, lobbying Congress,” adding: “we urge them to become even more ac-
tive, especially in light of the arrival a new administration in Washington.”11
       Defendants cannot offer the requisite particular or specific showing that disclosing this
information will adversely affect “extremely sensitive foreign policy questions.” Compagnie
Francaise d’Assurance Pour le Com. Exterieur, 105 F.R.D. at 25.
        Maintaining these discovery materials as secret would also be contrary to public policy as
expressed in the Foreign Agents Registration Act (FARA), which requires public disclosure of the
“political activities” of agents of a foreign government. Such activities are defined to include “any
activity that the person engaging in believes will, or that the person intends to, in any way influence
… any section of the public within the United States with reference to … political or public inter-
ests, policies, or relations of a government of a foreign country or a foreign political party.” 22
U.S.C. § 611(o). Defendants’ public-facing activities meet this standard, as they are admittedly
intended to “advocate for the Palestinian cause,” and to “raise public awareness” and “bring atten-
tion” to issues of interest to defendants. See supra nn.5, 7. The fact that this is defendants’ intent
is not surprising, and there is no need to keep it a secret.
       Finally, defendants improperly made “wholesale designations of deposition transcripts as
confidential.” New Falls Corp. v. Soni, No. Civ. 166805 (ADS) (AKT), 2020 WL 2836787, at *12
(E.D.N.Y. May 29, 2020). Such a “blanket designation of an entire deposition transcript as …
confidential … is suspect at a minimum if not directly violative of the Protective Order.” Golden
v. Clear Advantage Mktg., No. 416 CV 00529 CRW SBJ, 2018 WL 8460172, at *1 (S.D. Iowa

6
  Mansour Dep. Ex. 4 (seven “civil society” meetings) (Ex. 8 hereto); Abdelhady-Nasser Dep. Exs.
5 (twenty-three “civil society” meetings), 6 (nineteen “civil society” meetings) (Exs. 5-6 hereto);
see Abdelhady-Nasser Dep. 59 (defining “civil society” as “NGOs, academia, journalists, cultural
institutions and others”), 72 (no formal connection) (Ex. 1 hereto).
7
   Mansour Dep. 92, 97, 99, 107, 112 (Ex. 3 hereto); Abdelhady-Nasser Dep. 87 (Ex. 1 hereto)
(agreeing that one purpose of such meetings “was to put forward the Palestinian view”).
8
  E.g., Abdelhady-Nasser Dep. 60-61, 72, 84, 86, 94, 109-10, 114, 117 (Ex. 1 hereto); Mansour
Dep. 70, 90, 92-93 (Ex. 3 hereto).
9
  Mansour Dep. Ex. 8 (Ex. 9 hereto).
10
   Mansour Dep. 93-94, 96-97 (Ex. 3 hereto).
11
   Mansour Dep. Ex. 8 (Ex. 9 hereto).
Hon. Debra Freeman
August 13, 2021
Page 5

June 13, 2018); see Edeh v. Equifax Info. Servs., LLC, No. CIV. 11-2671 SRN/JSM, 2013 WL
2480676, at *3 n.3 (D. Minn. June 10, 2013) (“wholesale marking of a deposition transcript [as
confidential] was not proper”).
       2. Defendants’ immunity argument is also wrong. Indeed, it has been rejected time and
again. Most important is the Second Circuit’s decision in Klinghoffer:
       The PLO also maintains that it is immune from suit as a result of its status as a
       permanent observer at the UN. It relies for this argument on the Agreement Be-
       tween the United Nations and the United States of America Regarding the Head-
       quarters of the United Nations (the “Headquarters Agreement”), reprinted at 22
       U.S.C.A. § 287 Note. By its terms, however, the Headquarters Agreement extends
       immunity only to representatives of members of the UN, not to observers such as
       the PLO. See id. § 15. We see no reason to extend the immunities provided by the
       Headquarters Agreement beyond those explicitly stated.
Klinghoffer v. S.N.C. Achille Lauro, 937 F.2d 44, 48 (2d Cir. 1991); accord Knox v. Palestine
Liberation Org., 306 F. Supp. 2d 424, 446 (S.D.N.Y. 2004) (“granting the immunities Defendants
seek would in fact conflict with declared United States public policy regarding the Defendants”);
United States v. Palestine Liberation Org., 695 F. Supp. 1456, 1459 (S.D.N.Y. 1988) (“The
PLO … is not accredited to the United States and does not have the benefits of diplomatic immun-
ity.”) (footnotes omitted); Ungar v. Palestinian Auth., 228 F. Supp. 2d 40, 49 (D.R.I. 2002) (“the
fundamental problem with the PA defendants’ argument is that neither the PLO nor the PA is a
Member of the United Nations.”), aff’d mem., No. 03-1544, 2003 WL 21254790 (1st Cir. May 27,
2003); Ungar v. Palestinian Auth., 153 F. Supp. 2d 76, 91 (D.R.I. 2001) (“Because the PLO is not
a Member of the U.N., but only an Observer, the PLO has no claim to diplomatic immunity.”).
        Those decisions are not only unanimous; they are correct, for three reasons: (a) nothing in
the text of any UN-related treaty provides defendants with any immunity; (b) defendants’ theory
conflicts with U.S. law and practice; and (c) the lone legal opinion on which defendants rely does
not support their theory.
         a. Defendants rely principally on Section 105(2) of the UN Charter. But, by its terms, the
text of that provision limits its protection to “Members”:
       Representatives of the Members of the United Nations and officials of the Organi-
       zation shall similarly enjoy such privileges and immunities as are necessary for the
       independent exercise of their functions in connection with the Organization. (Em-
       phasis added.)
       This text reaches “Members”—not “Members and Non-Member Observers,” As the courts
have repeatedly held, defendants simply are not “Members” of the United Nations. See Ungar v.
Palestinian Auth., 315 F. Supp. 2d 164, 184 (D.R.I. 2004) (“Members of the United Nations enjoy
diplomatic immunity, Permanent Observers do not…. [T]he United Nations has not admitted the
PA, the PLO, or Palestine as a full Member…. [C]lose is simply not good enough.”).
       “If the text of the treaty is clear and unambiguous, it is to be enforced according to its terms,
Hon. Debra Freeman
August 13, 2021
Page 6

without the need for extrinsic evidence.” Blue Ridge Invs., LLC v. Republic of Argentina, 902 F.
Supp. 2d 367, 376 (S.D.N.Y. 2012) (quotation omitted), aff’d, 735 F.3d 72 (2d Cir. 2013); see
Chan v. Korean Air Lines, 490 U.S. 122, 135 (1989) (“where the text [of a treaty] is clear … we
have no power to insert an amendment”); Mar. Ins. Co. v. Emery Air Freight Corp., 983 F.2d 437,
440 (2d Cir. 1993) (“precedent and reason counsel that courts refrain from altering even slightly
the plain, unambiguous language of a treaty negotiated among diverse sovereign nations”); Didon
v. Castillo, 838 F.3d 313, 321 (3d Cir. 2016) (“As with a statute, where the text of a treaty is un-
ambiguous, we apply the treaty as written and the analysis is complete.”).
         b. Defendants’ assertion of immunity for their public-relations activities is also contrary to
U.S. law and practice. Congress has determined that anything an invitee of the UN does outside of
the Headquarters District12 is subject to U.S. regulation: “The conduct of any activities … outside
the United Nations Headquarters District by any individual … authorized by the United Nations
to conduct official business … may be permitted or denied or subject to reasonable regulation, as
determined to be in the best interests of the United States….” 22 U.S.C. § 4309A(b)(1). For ex-
ample, an employee of the Iranian Mission to the United Nations is currently under indictment for
making media appearances and publishing articles intended to influence U.S. policy and U.S. pub-
lic opinion without registering under the FARA—i.e., influencing U.S. public opinion was outside
the scope of Iran’s functional immunities as a UN member. See Indictment, United States v.
Afrasiabi, No. 21-cr-0046 (ERK) (E.D.N.Y. Jan. 25, 2021). It is difficult to see how the staff of a
non-member observer would have immunity that does not extend to the staff of an actual member
state, such as Iran.
         c. For their position that their supposed functional immunities protect their public-relations
activities, defendants rely on a line in an opinion of the UN Legal Advisor that “immunity from
legal process in respect of words spoken and written or any act performed in the exercise of the
observer functions.” Status, Privileges and Immunities under International Law of the Permanent
Observer Mission of Palestine to the United Nations, 2000 U.N. Jur. Y.B. 359, 361. But even taken
on its own terms, this statement does not support the sweeping protection defendants claim.
       The long-standing position of the Legal Advisor is that permanent observer delegations
enjoy functional immunity “from legal process in respect of words spoken or written and all acts
performed by members of the observer delegation in their official capacity before relevant United
Nations organs.” Permanent Observer Mission of the African Union, 2014 U.N. Jur. Y.B. 328
(emphasis added); Permanent Observer Mission of the Org. of the Islamic Conf., 1999 U.N. Jur.
Y.B. 409; Scope of Privileges and Immunities of a Permanent Observer Mission, 1982 U.N. Jur.
Y.B. 206; Privileges and Immunities of a Person Designated by a Member State, 1976 U.N. Jur.
Y.B. 229; see also Report of the Committee on Relations with the Host Country ¶¶ 32-33 (Oct. 14,
1982), Supp. No. 26 (A/37/26) (Statement of the Legal Advisor).
        The opinion on which defendants rely simply uses “in the exercise of the observer func-
tions” as a synonym for the phrase “before relevant United Nations organs,” which appears in all
12
  The Headquarters District is bounded by East 42nd Street, First Avenue, the East River, and
East 48th Street. See Headquarters Agreement Annex 1, reprinted at 22 U.S.C. § 287 Note.
Hon. Debra Freeman
August 13, 2021
Page 7

of the other relevant Legal Advisor opinion. Only two years before this opinion was issued, the
General Assembly set out the types of functions defendants may perform as an observer, such as
raising points of order during debates of the General Assembly or co-sponsoring draft resolutions.
Annex to General Assembly Resolution 52/250, Participation of Palestine in the work of the
United Nations (July 13, 1998). Viewed in light of Resolution 52/250, it is obvious that self-pro-
motional activities are not “performed in the exercise of the observer function.”
         Defendants have nonetheless argued in our discussions that because a certain UN commit-
tee wants to “raise international awareness” of the “inalienable rights of the Palestinian people,”
and defendants’ promotional activities further that “cause,” their immunity extends to any promo-
tional activities they engage in within the United States. By defendants’ logic, anything done an-
ywhere in the United States in furtherance of any cause endorsed by anyone within the UN would
qualify for functional immunity. As Dr. Mansour put it in furtherance of this extreme position, “if
they invite me…to speak [to a non-UN organization] about plastic and its negative effect on our
environment, that is within my exclusive domain in exercising my authority as observership activ-
ities as the Observer.” Mansour Dep. 74 (Ex. 3 hereto). This approach is illogical and has no limit.
If it were correct, observers would have immunities equal to those of accredited diplomats, and
they do not. See Report of the Committee on Relations with the Host Country ¶¶ 32-33 (Oct. 14,
1982), Supp. No. 26 (A/37/26) (Statement of the Legal Advisor).
        Finally, self-promotion like that at issue here is well understood to differ from the official
business of a deliberative body. In an analogous context, courts have held that a deliberative body’s
“official business” simply does not include self-promoting public relations activities by its mem-
bers. See Hoellen v. Annunzio, 468 F.2d 522, 526 (7th Cir. 1972) (Congress); Rising v. Brown, 313
F. Supp. 824, 826-27 (C.D. Cal. 1970) (same). Contrary to defendants’ position, the UN’s Legal
Advisor has never opined that self-promotion by a non-member observer is official business of the
United Nations, which that office has defined as the “performance of official duties on behalf of
the United Nations,” attending to “the business of the Organization,” or “an official act.” See, e.g.,
Area of Service and Legal Status of Legal Advisers Appointed Under the Regular Programme of
Technical Assistance and Assigned to the ECAFE Region, 1968 U.N. Jur. Y.B. 194-95; Conditions
Under Which Officials and Representatives of Members of International Organizations Are Ad-
mitted to and Reside in the United States, 1985 U.N. Jur. Y.B. 148.
                                            Conclusion
       The materials at issue (see supra n.2) do not qualify for confidential treatment.
                                               Respectfully submitted,




Cc`
                                                Kent A. Yalowitz
Enclosures
cc: ECF Counsel
Hon. Debra Freeman
August 13, 2021
Page 8

                                   Index of Exhibits

Number            Description

   1       Abdelhady-Nassar Deposition Transcript Excerpts

   2       Ghannam Deposition Transcript Excerpts

   3       Mansour Deposition Transcript Excerpts

   4       Abdelhady-Nasser Dep. Ex. 4

   5       Abdelhady-Nasser Dep. Ex. 5

   6       Abdelhady-Nasser Dep. Ex. 6

   7       Mansour Dep. Ex. 3

   8       Mansour Dep. Ex. 4

   9       Mansour Dep. Ex. 8 (transcript)
